

Exhibit 10.59


2017 PERFORMANCE GOALS FOR
CEO SHORT-TERM INCENTIVE COMPENSATION


 
Performance Criteria
Goals and Minimum and Maximum Thresholds
Allocation of Target Amount ($) (1)
 
San Jose Water Company Capital Additions (2)
Target Goal: ($121.0M)
$63,995
 
 
 
 
 
Minimum Threshold: ($107.6M)
 
 
 
 
 
Maximum Goal: ($134.5M) or more
 
San Jose Water Company Water Quality Compliance (3)
Target Goal:
 
 
$63,995
 
No citations from the California Division of Drinking Water for failure to meet
Primary Drinking Water Standards
  
 
 
 
 
Minimum Threshold
 
 
 
N/A
 
 
 
 
 
 
 
Maximum Goal
 
 
 
No citations from the California Division of Drinking Water for failure to meet
Primary Drinking Water Standards and Secondary Maximum Contaminant criteria
   
San Jose Water Company
Target Goal
Minimum Goal
Maximum Goal
 
 
Key Operational Goals (4)
 
 
 
 
 
 
 
 
 
 
 
No Material Environmental Violationsa
No violations w/fines > $25,000/$100,000
No violations w/fines > $50,000/$200,000
No violations w/fines > $10,000/$40,000
 
 
$10,666
 
 
 
 
 
 
 
 
 
 
Abandoned Call Rate (Based on % of calls received)b
< 5%
< 7%
< 3%
$10,666
 
 
 
 
 
 
 
 
 
 
 
 
Level One Emergency Response Time (%Responses <30 Min.)b
> 80%
> 70%
> 90%
$10,666
 
 
 
 
 
 
 
 
 
 
 



1



--------------------------------------------------------------------------------




Distribution System Integrity (Main Leaks /100 Mi.)b
< 12
< 16
< 8
$10,666
 
 
 
 
 
 
 
 
 
Code 3 Emergency Repair Response Time (% response < 60 min.)b
> 90%
> 80%
100%
$10,665
 
 
 
 
 
 
 
 
 
 
 
 
 
Workers Compensation Experience Modification Ratec
< 1.0
< 1.1
< 0.9
$10,665
 
 
 
 
 
 
 
 
 
Total 2017 Target Amount
 
 
 
$191,984
 
 
 

(1)    The 2017 annual cash bonus target amount is equal to $191,984, which is
25 percent of Mr. Roth’s base salary per his employment agreement. The actual
bonus may range from 0% to 150% of the portion of the target amount allocated to
that goal. Based on the Executive Compensation Committee's determination of the
level of achievement of each performance goal, the amount payable with respect
to that goal will be as follows:


● If the goal is attained at target level, 100 percent of the allocated amount
will be paid.
● If the goal is only attained at the minimum level, then 50 percent of the
allocated amount will be paid.
● If the goal is attained at or above maximum level, then 150 percent of the
allocated amount will be paid.
● Should the actual level of attainment of any such performance goal be between
two of the designated levels, then the bonus potential with respect to that goal
will be interpolated on a straight-line basis.
● For a goal that does not have a minimum threshold, no amount will be paid if
the goal attained is below the target level.        
        
(2)     "San Jose Water Capital Additions" means San Jose Water Company's
capital expenditures made in 2017, including expenditures for improvements to
the Montevina Treatment Plant and the cost to retire facilities and excluding
expenditures made in connection with IRS bonus depreciation infrastructure
reinvestments.    
        
(3)    Target is achieved if the Company does not receive a citation during the
performance period for violating health-related drinking water standards and
treatment techniques specified in the U.S. National Primary Drinking Water
Regulations and California Code of Regulations Title 22, Chapter 15. The goal
does not take into account additional parameters regulated by other states, nor
does it include violations of monitoring requirements. Maximum Performance will
be achieved if the Company does not receive a citation during the performance
period for violating health-related drinking water standards and treatment
techniques and secondary maximum contaminant criteria. The secondary contaminant
criteria are associated with the aesthetic quality of drinking water and do not
pose a threat to public health at regulated levels.    
        


2



--------------------------------------------------------------------------------




(4)     All results of San Jose Water Company's key operational goals are
rounded to the nearest whole number, or to the decimal point in the case of the
Worker's Compensation EMR goal. Compliance with each goal is based on year-end
results. Footnotes related to key operational goals follow:


a) Means no violations resulting in fines in excess of criteria set forth below
issued by the state or federal environmental regulators in the performance year
in connection with environmental violations that occurred during the performance
year or in any of the preceding two years. The criteria established at minimum,
target, and maximum levels are no violations in one instance or in the aggregate
of $50,000/$200,000, $25,000/$100,000, and $10,000/$40,000, respectively.


b) SJWC Internal Standard


c) EMR Rates of 1.0 or less reflect superior safety practices


3

